Citation Nr: 0207826	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO) that increased the veteran's rating for PTSD from 10 
percent to 50 percent effective October 18, 1996.

The Board remanded the case in July 2000 to afford the RO the 
opportunity to adjudicate this claim under the criteria for 
evaluating PTSD in effect prior to November 7, 1996, as well 
as the criteria currently in effect.  The RO has returned the 
case to the Board for appellate review.

The Board notes that in light of the representative's 
reference in January 2000 to a claim of service connection 
for alcohol abuse, the RO subsequently wrote to the veteran 
advising that he should submit an enclosed VA Form 4138 if he 
wanted to claim service connection for alcohol abuse along 
with any medical evidence supporting his claim.  He did not 
respond and that matter matter is not before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and VA's duty to 
notify and assist the veteran has been satisfied.

2.  The veteran's service-connected PTSD results in no more 
than considerable social and industrial impairment as 
contemplated by the rating criteria in effect prior to 
November 7, 1996, and no more than occupational and social 
impairment with reduced reliability and productivity as 
contemplated by the criteria effective November 7, 1996.





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.129. 4.130, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board's consideration of the new regulations in 
the first instance is not prejudicial to the veteran inasmuch 
as the regulations merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

In this case, the veteran was provided a copy of the rating 
decisions on appeal explaining the RO's decisions in his 
claim and a statement of the case and supplemental statements 
of the case containing, in combination, a statement of the 
evidence, laws and regulations, a discussion of the decision 
reached, and information as to what would be necessary to 
support the claim.  Additionally, the RO obtained the 
veteran's medical records and afforded him multiple 
psychiatric examinations.  Thus, even though the RO did not 
specifically consider the case under the provisions of the 
VCAA, it has satisfied VA's duty to notify and assist the 
veteran.  

Additionally, the veteran had the opportunity to resent 
testimony at a hearing on appeal at the RO but failed to 
appear without good cause.  

Factual Background

Service connection for PTSD was granted by the RO in a 
February 1989 rating decision. An evaluation of 10 percent 
was assigned effective from August 1988. The RO assigned this 
rating under the provisions of Diagnostic Code 9411 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (1988).

In October 1996 the veteran filed a claim for an increased 
evaluation for PTSD.  The veteran notified the RO that he had 
been receiving treatment for his PTSD at a VA Medical Center.  

VA treatment records received in conjunction with this claim 
reflect that the veteran was treated for PTSD symptoms from 
December 1995 through January 1997.  In December 1995, he 
carried diagnoses of PTSD, chronic by history, dysthymia, and 
alcohol dependence in remission two years.  His condition was 
described as severe, with a GAF of 50 assigned.  He received 
ongoing treatment for PTSD and dysthymia through 1996, with 
symptoms such as feeling depressed, difficulty sleeping and 
anxiousness fluctuating in severity.  By March and April of 
1996, he was noted to be sleeping better and less anxious on 
medication, although he did complain of feeling tired and 
having no motivation during the day.  By May 1996, he 
reported increased episodes of anxiousness and depression, 
although he continued to sleep well.  

In August 1996, a situational problem arose in which the 
veteran was in the process of losing his housing.  At that 
time he also described having been drinking more in the past 
month due to depression.  He claimed that he had been 
drinking at least 20 out of the past 30 days, but denied 
drinking to intoxication.  He continued to drink about 2 
bottles of wine a week through November 1996 and was still 
having problems with housing and trying to find a permanent 
residence.  By January 1997, he was noted to have been 
accepted into a transitional housing program and continued to 
be seen through the VAMC psychiatric unit and the Vets 
Outreach Center for PTSD.  

The veteran was afforded a VA examination for PTSD in May 
1997.  He was noted to have a legal history of seven 
incarcerations for domestic violence charges between 1986 and 
1989 and charges of disturbing the peace.  At the time of the 
examination, he had no pending charges and was not on 
probation.  He had a history of court ordered alcohol 
outpatient treatment in the 1980's and had inpatient alcohol 
treatment at the VA in 1993.  His last drink was in November 
1996.  He had a past history of domestic violence, and 
claimed at present to have a better relationship with his 
wife.  He currently was getting mental health treatment and 
counseling at the VA and was on medication.  He was noted to 
have a college education and paralegal training and had had a 
number of clerical positions.  He had worked for 4 years as a 
legal assistant from 1986 to 1990 and then he had temporary 
odd jobs until March 1997, when he was fired from a laundry 
room position for inefficiency.  

Subjective complaints noted at the May 1997 examination 
included sleep disturbance with frequent nightmares two to 
three times a week.  The veteran reported that he was not 
sociable, isolated himself due to mistrust of people, and was 
close only to his wife and child and had no friends.  He 
reported having lost interest in doing things, although he 
was hopeful for a better future.  He did not experience 
hypervigilance, enjoyed watching war movies, although they 
did bring back bad memories, and was able to discuss war 
experiences with fellow veterans.  He had an exaggerated 
startle response to loud noises and other reminders of 
Vietnam.  

Clinical findings at the May 1997 examination were that the 
veteran was alert, fair in hygiene and grooming, and nervous.  
He communicated poorly in that it took him a long time to 
answer questions and when he answered, he elaborated with 
circumstantial speech.  He denied hallucinations and 
delusions.  His affect was restricted to a sad and angry 
mood, appropriate to thought content.  He denied suicidal and 
homicidal thoughts.  He was oriented and his memory and 
recall were intact.  His thought process was concrete, 
insight was diminished, and judgment and impulse control were 
intact and fair.  Psychological test results were deemed 
valid and included a depression score of 30, which was 
considered extremely severe.  The clinical diagnoses were 
PTSD, chronic, and alcohol dependence in early remission.  
His present and past GAF score was 50.   

In a rating decision in May 1999 the RO increased the 
evaluation for PTSD to 50 percent.  The veteran initiated 
this appeal.

VA outpatient treatment records show continued treatment with 
a PTSD program in 1997 and 1998.  The records also reveal 
that the veteran was evaluated in August 1997 for a domestic 
violence perpetrator program following an incident in June 
1997 that resulted in his wife leaving.  In September 1997, 
PTSD was assessed as stable and he was sober, complaining 
only of feeling somewhat depressed and having combat 
nightmares about five times a month.  In October 1997, he 
complained of being more depressed and anxious, and expressed 
unhappiness with his living situation at the transitional 
housing program.  In January 1998, he arrived for an 
appointment intoxicated and was asked to return for 
evaluation when he sobered up.  He admitted to having been 
drinking sporadically the past two months.  A few days later, 
he was sober, discussed his relapse, and was assessed with 
relapse of alcoholism in addition to chronic PTSD.  By March 
1998, he claimed to have been sober for two months.  He 
complained of nightmares twice a week and flashbacks once a 
week.  He also reported having financial problems and feeling 
more depressed and anxious.  In May 1998, he said he felt 
better about things after moving to an apartment, although he 
continued to have nightmares.  In June 1998, he admitted to 
drinking a bottle of wine after having a flashback.

The veteran was afforded a VA examination for PTSD in August 
1999.  The examiner reviewed the history from the May 1997 
examination, and reported changes subsequent to that 
examination.  There was a history of a February 1999 arrest 
for domestic violence associated with intoxication.  The 
veteran was currently in treatment for alcohol abuse as well 
as psychiatric treatment and group therapy at VA.  He gave a 
history of resuming drinking in 1998 and said he drank twice 
in the past five months.  He was now legally separated from 
his wife following the most recent domestic incident, but 
hoped to reunite following successful treatment for alcohol 
abuse.  He reported having worked about three to four months 
since May 1997 following placement by VA vocational 
rehabilitation.  He reported that he was suspended from 
placement at a job at a Goodwill store secondary to alcohol 
abuse and could not find work since June 1998 due to his 
alcohol problems.  He also reported having problems with 
memory and concentration as well as with getting along with 
coworkers.  

At the August 1999 examination, the veteran reported an 
exacerbation of symptoms related to PTSD, such as flashbacks 
described as happening quite often, loss of interest in 
activities he used to enjoy, feeling isolated from people, 
feeling angry and irritable with occasional outbursts, and 
hypervigilance.  Reportedly those symptoms had been present 
in May 1997, but were now worse.  He also continued to have 
combat related nightmares, labile mood and anxious or 
irritable affect.

At the August 1999 examination, the veteran was noted to have 
a flat facial affect, with fair eye contact.  His thought 
content was coherent, relevant, goal oriented and 
spontaneous.  His perceptions were normal, his affect was 
restricted and his mood was dysphoric.  He was oriented and 
his memory was intact.  His retention and recall were normal 
on testing as were his computing and calculations, except for 
some problems adding and multiplying.  His general knowledge 
was average and his judgment and insight were fair.  It was 
noted that psychological test results and the clinical 
presentation were not significantly different from those of 
May 1998.  A review of the medical evidence was noted to show 
that the veteran had been doing better the past six months 
since he decreased drinking and became actively involved in a 
VA substance abuse program.  He appeared to be responding to 
alcohol treatment as well as PTSD treatment.  It was felt 
that his disability had not significantly changed since his 
last evaluation in May 1997.  The diagnoses were PTSD, 
chronic type, and alcohol dependence in early remission.  His 
GAF score was 50, with the best GAF of the past year also 50.  
The veteran's ability to establish effective or favorable 
relationships with people was described as considerably 
impaired by reason of signs and symptoms associated with 
chronic PTSD, and his reliability, flexibility and efficiency 
levels were assessed as so reduced by PTSD as to produce 
considerable impairment.  

Additional VA outpatient treatment records show continued 
treatment with the PTSD program through 1999.  These records 
reflect placement in a program at a clinic for alcohol 
dependence in October 1998.  The veteran also continued 
treatment for his PTSD symptoms, with complaints of episodes 
of anxiety and depression noted in January 1999.  The medical 
records document treatment following the veteran's arrest for 
domestic abuse after he relapsed with alcohol in February 
1999.  In a September 1999 progress note, his problem 
continued to be assessed as chronic alcohol dependence with 
domestic violence issues in conjunction with this dependency.  
The veteran's primary problem was described as stemming from 
those issues.  He was also noted to be impaired by anxiety 
and it was speculated that he might have some residual PTSD.  
In October 1999, the veteran was described as having been 
abstinent from alcohol the past 60 days.  He was noted to 
have legal problems from his drinking.  His anxiety was 
described as the factor impairing his full recovery from 
alcohol and the plan was to focus more on addressing his 
anxiety issues.  

A treatment note from November 1999 reflects diagnoses of 
PTSD along with alcohol dependence, and notes an increase in 
nightmares to about 2 to 3 times a week as well as increased 
anxiety.  The veteran also described being easily angered by 
small things and avoiding all people except his mother.  He 
was also trying to repair his relationship with his wife and 
son.  He described the month of November as a difficult time 
as it reminded him of being under attack.  He was noted to be 
very depressed by his problems in obtaining gainful 
employment, but was maintaining sobriety.  

A report of contact dated in November 1999 reveals that the 
veteran met with a vocational rehabilitation counselor (VRC) 
at the request of his substance abuse counselor.  The veteran 
was exploring the possibility of returning to work as a 
paralegal.  His history of legal problems was noted to be a 
potential barrier to such employment in criminal law.  He 
stated that he had a BA degree in Sociology and a paralegal 
certificate.  It was noted that he had no transferable 
skills, and his education was described as out of date.  He 
had very limited, if any, computer skills and a sporadic work 
history.  The VRC indicated that the VA could train the 
veteran in basic computer functioning and that with updated 
skills, he could potentially find employment as a legal 
researcher in a civil field.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole-recorded history.  38 C.F.R. § 4.2, 4.41 
(2001).  However, "the regulations do not give past medical 
reports precedent over current findings." Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2001).

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of the 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-2000.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The rating criteria in effect when the veteran filed his 
claim for increase provided a 50 percent evaluation for PTSD 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and the reliability, flexibility, and efficiency levels are 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted for psychiatric disability in which: 1) 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

The revised rating criteria for psychiatric disorders provide 
a 50 percent evaluation for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001) (effective November 7, 1996) .

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  


Analysis

Generally, the veteran has argued that his PTSD is more 
severe than reflected in the currently assigned 50 percent 
evaluation.  He contends that his treatment records show 
symptoms of PTSD warranting a higher evaluation.  His 
representative argues, in part, that the veteran's GAF score 
of 50 is consistent with serious impairment caused by PTSD.  

Although the new rating criteria for PTSD were not in effect 
when the veteran filed his claim in October 1996, the RO 
considered both the old and new regulations in the 
supplemental statement of the case in August 2000.  
Therefore, the veteran was given notice of the new 
regulations and his representative had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

It must be emphasized that the evidence most probative of the 
degree of disability resulting from the veteran's PTSD takes 
the form of medical records that are prepared by competent 
medical professionals and are based on the application of 
psychiatric principles.  In this case, such evidence includes 
two VA examination reports and VA treatment records.   

The overall evidence reflects that the veteran has undergone 
long term treatment for his psychiatric symptoms, such as 
sleep problems, nightmares, flashbacks, anxiety, irritability 
and depressed mood noted between 1995 and 1999.  His 
nightmares were consistently described as happening about two 
to three times a week as shown by the May 1997 VA 
examination, in addition to the treatment records from March 
1998 and November 1999.  His flashbacks were described as 
happening about once a week in March 1998.  He complained of 
depression and anxiety throughout his periods of treatment 
and evaluations.

The evidence also reveals that the veteran also has a lengthy 
history of alcohol dependence, with periods of relapse into 
active abuse followed by periods of remission, between 1995 
and 1999.  The record reflects that a majority of his social 
and industrial problems, including repeated domestic violence 
arrests and employment problems, are related to his alcohol 
abuse.  He has consistently been given a dual diagnosis of 
PTSD and alcohol dependence.  Although he was specifically 
asked by the RO if he wanted to claim service connection for 
alcohol abuse as secondary to PTSD, he did not respond.  
Thus, at this point, alcohol abuse is not service connected.  
The veteran also been shown to experience an increase in 
symptoms, such as depression, when confronted with 
situational stressors such as losing his housing, financial 
pressures or his ongoing marital problems.  

The VA examinations of May 1997 and August 1999 were noted to 
reveal that the symptoms of PTSD were relatively unchanged 
over time, according to the May 1999 examiner who had 
reviewed the May 1997 examination report.  This examiner 
noted that the veteran's test results and clinical 
presentation were not significantly different from those 
found in May 1997.  

In May 1997, the veteran reportedly was not close to people 
outside his immediate family, and he complained of lack of 
interest in doing things.  At that time he was noted to 
communicate poorly in that it took him a long time to answer 
questions and he elaborated with circumstantial speech.  At 
that time he also exhibited a sad and angry mood.  However, 
he denied homicidal and suicidal ideation, was oriented and 
his memory was intact.  His thought process was concrete and 
insight was diminished but his judgment and impulse control 
were intact.  He had no hallucinations or delusions.   

The August 1999 examination report reflects the veteran's 
complaints of flashbacks, loss of interest in activities, 
isolation from people, irritability with occasional 
outbursts, and hypervigilance.  The clinical evaluation 
revealed normal thought content, with restricted affect and 
dysphoric mood.  Of note, the August 1999 examiner pointed 
out that the veteran showed improvement in the past six 
months; he had decreased his drinking and had become actively 
involved in a substance abuse program.  His GAF score in May 
1997 and again in August 1999 was 50, with the prior year's 
GAF score also 50.  However, the GAF scores of 50 were not 
based solely on PTSD, inasmuch as PTSD was not the sole 
psychiatric diagnosis on either occasion.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (2001). A GAF of 
51 to 60 is defined as "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). DSM- IV.  A GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). DSM-IV.  As reflected by the 
evidence the veteran's GAF has been 50, which is the cut-off 
for "serious" impairment.  Therefore, even if the 
nonservice-connected alcohol dependence were to contribute 
only minimally to impairment as reflected by the GAF score, 
it would place the disability in the "serious" range 
whereas impairment would fall within the "moderate" range.  

The August 1999 VA examination contains the examiner's 
opinion that the veteran's PTSD symptoms currently result in 
considerable impairment in his ability to establish or 
maintain effective or favorable relationships and that his 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  This opinion clearly 
equates the veteran's PTSD symptoms with the old criteria for 
a 50 percent evaluation, but no more.  Additional medical 
evidence generated after the August 1999 examination also 
does not reveal that the veteran's PTSD symptoms result in 
more than considerable social and industrial impairment.  The 
most recent treatment note of November 1999 again indicates 
an average of about 2 to 3 nightmares a week, and symptoms of 
depression, increased anxiety and irritability, described by 
the veteran as a temporary exacerbation due in part to the 
time of the year and employment problems.  

The findings from the August 1999 examination and the overall 
record, including the records subsequently generated, show 
that the veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: restricted affect; some circumstantial 
speech; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  These 
are among the new rating criteria for the presently assigned 
50 percent rating for PTSD.  However, the evidence does not 
show that the veteran meets other of the 50 percent criteria 
nor does it delineate the disability resulting from PTSD and 
that from alcohol abuse.  Nevertheless, an October 1999 
medical record indicates that the veteran might have some 
residual PTSD, which is not a strong endorsement of 
particularly disabling PTSD.  In any event, the evidence does 
not show impaired judgment, thinking, or mood due to 
obsessional rituals, illogical or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function, spatial disorientation, or neglect of personal 
appearance and hygiene due to the service-connected 
psychiatric disorder. 

The competent and probative evidence in this case shows that 
PTSD does not result in, or more nearly approximate, "severe" 
impairment under criteria in effect before November 7, 1996, 
nor does it meet or more closely approximate the current 
criteria for an increased evaluation.  Thus, a preponderance 
of the evidence is against the claim.  See 38 C.F.R. § 3.102 
(2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that PTSD, in and of itself, now causes marked 
interference with employment, or requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Rather, the veteran's periods of 
unemployment have been attributed to alcoholism as well as to 
outdated training.  In addition, the veteran is noted to have 
pursued further vocational rehabilitation in November 1999, 
and the VRC gave an opinion that he could be employable if 
retrained.  


ORDER

Entitlement to a disability evaluation greater than 50 
percent for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

